MEMORANDUM DECISION

PER CURIAM.
Defendants appeal from the entry of a summary judgment in plaintiffs’ favor in plaintiffs’ suit for unlawful detainer. Defendants’ only defense is a challenge to the validity of plaintiffs’ title. Issues relating to title cannot be interposed as a defense in unlawful detainer cases. Meier v. Thorpe, 822 S.W.2d 556 (Mo.App.1992) [1]; Sec. 534.210 RSMol994. The judgment is supported by substantial evidence and no error of law appears. An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).